Per Curiam.

The petition fails to state operative facts which show that relator has no adequate remedy in the ordinary course of the law. A writ of prohibition will ordinarily not be allowed where there is an adequate remedy in the ordinary course of the law and may not be a substitute for appeal.
The demurrer to the petition is sustained, and the writ of prohibition is denied.

Demurrer sustained and writ denied.

Weygandt, C. J., Zimmerman, Taut, Matthias, Bell, Herbert and Peck, JJ., concur.